The plaintiff in error was informed against for the crime of assault with intent to kill, and was convicted of a felonious assault, and sentenced to be imprisoned in the penitentiary for a term of one year and one day. The judgment and sentence was entered on March 3, 1910. No briefs have been filed, and when the case was called on the regular assignment of this term no appearance was made on behalf of the plaintiff in error, and the Attorney General moved to affirm for failure to prosecute the appeal.
While we do not consider it the duty of this court to examine the evidence, yet, owing to the fact that the conviction *Page 521 
was for a felony, we have carefully examined the record and the evidence, and we have discovered no error. The evidence abundantly sustains the verdict. No exception was taken on the admission of the evidence or to the instructions of the court. The defendant had the benefit of able counsel, and had a fair trial. It appears that the appeal is wholly without merit.
The judgment of the district court of Jefferson county is therefore affirmed, and the cause remanded thereto, with direction to enforce its judgment therein.
FURMAN, P.J., and ARMSTRONG, J., concur.